229 F.2d 738
PENNSYLVANIA RAILROAD COMPANY, Appellant,v.TRAVELERS INSURANCE COMPANY, Appellee.
No. 12356.
United States Court of Appeals Sixth Circuit.
October 20, 1955.

Appeal from the United States District Court for the Northern District of Ohio; Frank Kloeb, Judge.
Shumaker, Loop & Kendrick, Toledo, Ohio, for appellant.
Effler, Eastman, Stichter & Smith, Toledo, Ohio, for appellee.
Before ALLEN, MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
In this cause, the order of the district court is reversed; and the cause is remanded for further proceedings in conformity with an opinion filed on October 19, 1955, in companion Cause No. 12,355, Pennsylvania Railroad Company v. Travelers Insurance Company, 6 Cir., 226 F.2d 520, a stipulation having been entered by and between appellant and appellee in the cases that "all the original papers and Clerk's Statement of Relevant Docket Entries filed in the companion case * * * No. 12,356, on the docket of this court shall, for the purposes of this appeal, be considered as having been filed in this cause also, and shall have the same force and effect as if actually filed in this appeal"; and "that the briefs to be filed by Appellant and Appellee in connection with the appeal" in Cause No. 12,355 "and in Cause No. 12,356 shall be filed only in" "Cause No. 12,355, but shall, for the purposes of the appeal in Cause No. 12,356, be considered as having been filed in said Cause No. 12,356 also."


2
The two causes having been considered together, therefore, the opinion filed in No. 12,355 is considered to have been filed in this cause (No. 12,356), as well.


3
It is so ordered.